Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant-Initiated Interview
Within the remarks submitted 6/24/2021, Applicant suggests the Examiner indicated that further amending the claims to require polyvinyl alcohol would place the application in condition for allowance. The Examiner does not recall a particular agreement concerning allowability of the claims with respect to a PVA limitation. Rather, the Examiner indicated to Applicant that the further inclusion of PVA within the independent claim would narrow the claims to the extent that it could be considered under the time constraints under the AFCP 2.0 program. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Upon further consideration, claim 1 has been amended to recite “the water-soluble polymer has a solubility in water at 25°C of at least 1 mass%, and the film-shaped porous material is water soluble”. The claims clearly indicate the water-soluble polymer is only required to be partially water-soluble (see “at least 1 mass%”). This calls into question as to what exact degree of water-solubility is being required by the recitation “the film-shaped porous material is water soluble”. The specification as originally filed does not appear to contain any description or standard by which to ascertain the scope of to what degree the porous material is water soluble. Accordingly, the metes and bounds of the claim is unclear.
As claims 2-6 depend from claim 1, they are rejected for the same issue discussed above.
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clancy (U.S. Pat. No. 3,347,702).
Regarding Claim 1, 5, and 6, Clancy teaches a process within Example 2 whereby an oil-in-water emulsion is provided comprising polyvinyl alcohol (water-soluble polymer), water, and hydrocarbon solvent (dispersoid), the PVA/water mixture being in the form of a solution (i.e. the PVA is dissolved) and the hydrocarbon solvent being a dispersed phase of the emulsion (Col. 7, Lines 30-59). The obtained emulsion is coated onto a surface and dried at 260 degrees F (equivalent to 126.7 degrees C), to form coatings with voids (Col. 7, Lines 50-58; Col. 6, Lines 60-61), construed as film-shaped porous material. The boiling point of the hydrocarbon solvent is 335 degrees F (Col. 7, Lines 44-46), which is equivalent to 168 degrees C and is higher than that of water (100 degrees C). Since there is no apparent difference in structure between the polyvinyl alcohol of the specification (see Table 1) and what is described by Clancy, the polyvinyl alcohol of Clancy is seen to intrinsically possess a higher solubility in water than that of hydrocarbon solvents and possess the water solubility characteristics claimed in the absence of evidence to the contrary. Since the resulting film comprises polyvinyl alcohol in substantial quantities, which exhibits water solubility, the created film is construed as being at least partially water soluble absent evidence to the contrary. 
Regarding Claim 2, the film of Clancy.
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clancy (U.S. Pat. No. 3,347,702) as evidenced by Shekhawat (Fuel Cells: Technologies for Fuel Processing).
The discussion regarding Clancy within ¶ 10-12 is incorporated herein by reference.
Regarding Claim 4, Clancy teaches hydrocarbon solvent No. 9 is used within Example 2 (Col. 7, Lines 45-46) and also expressly teaches the use of kerosene as dispersion (Col. 6, Lines 53-54). As evidenced by Shekhawat kerosene, being a petroleum distillate, comprises alkanes (see kerosene being referred to as “alkane oil” on Page 38; see also the various discussion concerning alkanes such as dodecane at Page 39, Left Column). Accordingly, Clancy is seen to expressly suggest the use of alkane compounds as a dispersiod within the oil-in-water emulsions.
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clancy (U.S. Pat. No. 3,347,702).
Clancy teaches a process within Example 2 whereby an oil-in-water emulsion is provided comprising polyvinyl alcohol (water-soluble polymer), water, and hydrocarbon solvent (dispersoid), the PVA/water mixture being in the form of a solution (i.e. the PVA is dissolved) and the hydrocarbon solvent being a dispersed phase of the emulsion (Col. 7, Lines 30-59). The obtained emulsion is coated onto a surface and dried at 260 Clancy, the polyvinyl alcohol of Clancy is seen to intrinsically possess a higher solubility in water than that of hydrocarbon solvents and possess the water solubility characteristics claimed in the absence of evidence to the contrary. Since the resulting film comprises polyvinyl alcohol in substantial quantities, which exhibits water solubility, the created film is construed as being at least partially water soluble.
Regarding Claim 3, Clancy teaches Example 2 uses a hydrocarbon solvent mixture with a boiling range of 335-515 degress F (Col. 7, Lines 44-46), which is equivalent to 168-268 degrees C. Accordingly, the emulsion of Example 2 is seen to comprise dispersoids that exhibit a boiling point 100 degrees C greater than that of water. Therefore, Clancy anticipates the claim.
Alternatively, Clancy teaches the water-immiscible liquid should be volatile and have a boiling point above that of water such that the volatile liquid is removed when dried (Claim 5). Clancy teaches Example 2 uses a hydrocarbon solvent mixture with a boiling range of 335-515 degress F (Col. 7, Lines 44-46), which is equivalent to 168-268 degrees C. While Clancy does not describe a dispersoid material that has an initial boiling point within the claimed range, the express teachings of Clancy suggests to one of ordinary skill in the art that volatile liquids boiling points as high as 515 degrees F/268 Clancy teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Clancy suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Clancy. See MPEP 2123.
Response to Arguments
Applicant’s arguments with respect to Cooper, Kreider, and Loo have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to “evaporation”, Applicant is referred to the attached definition of “evaporate”, which indicates “evaporate” can be reasonably construed to include changes from a solid state into vapor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.